                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: / ~ Cf, .
                                                                                    l( ((

 THE NETHERLANDS INSURANCE
 COMPANY,

                              Plaintiff,
                                                                No. 19 -CV-3177 (RA)
                         V.
                                                                        ORDER
 SENECA INSURANCE COMPANY, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         By December 20, 2019, the parties shall submit a joint letter to the Court informing it of

their progress in reaching a resolution in this case.


SO ORDERED.

Dated:      December 6, 2019
            New York, New York

                                                     onnie Abrams
                                                    United States District Judge
